Citation Nr: 1226239	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1959 to October 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

The Veteran submitted a claim of entitlement to service connection for tinnitus in December 2009, which was denied in a March 2009 rating decision.  After the Veteran perfected an appeal, the Board remanded the claim in March 2011 for additional development.  The denial of the Veteran's claim was continued in a June 2011 supplemental statement of the case and was then remitted to the Board for further appellate review.  In September 2011, the Board again found that a remand was necessary for development of the claim.  In November 2011, while in remand status, the denial of the Veteran's claim was continued in a supplemental statement of the case.  The Veteran's claim was then remitted to the Board for further appellate review.

The Veteran testified before the undersigned Veterans Law Judge during a November 2010 videoconference hearing.  A copy of the transcript has been associated with the claims file.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2. The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is causally related to his service-connected bilateral hearing loss. 



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran's tinnitus is proximately due to or the result of his service-connected bilateral hearing loss.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the Veteran's claim of entitlement to service connection for tinnitus is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Preliminarily, the Board observes that the Veteran asserted that his tinnitus was incurred in or due to his active duty service (i.e., direct service connection).  However, service connection is also available on a secondary basis; that is, service connection is warranted if his tinnitus was due or aggravated by a service-connected disability.  Since the Board is granting the Veteran's claim under the latter theory, the laws and regulations concerning direct service connection will not be discussed and the Board will, instead, focus its analysis of the Veteran's claim under the theory of secondary service connection. 

Service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Historically, the Veteran served on active duty from September 1959 to October 1962.  In December 2008, he submitted a claim of entitlement to service connection for tinnitus.  Pursuant to this claim, the Veteran was afforded a VA audiological examination in March 2009.  After the Veteran's claim was denied in a March 2009 rating decision, he perfected an appeal.  In March 2011, the Board determined that the opinion delivered by the March 2009 VA examiner was inadequate for purposes of determining service connection.  Specifically, the Board found that the examiner did not address whether the Veteran's tinnitus was related to his service-connected bilateral hearing loss.  As such, the Board remanded the claim in order to afford the Veteran another VA audiological examination.

While his claim was in remand status, the Veteran was afforded and underwent another VA audiological examination in March 2011.  Thereafter, the denial of his claim was continued in a June 2011 supplemental statement of the case, and was then remitted to the Board for further appellate review.  In September 2011, the Board found that the March 2011 VA audiological examination was inadequate for purposes of determining service connection.  In particular, the March 2011 VA examiner opined both that an opinion could not be rendered without resort to mere speculation, and that the Veteran's tinnitus was not as likely as not related to his active duty service.  Further, the examiner failed to render an opinion as to etiological relationship between the Veteran's service-connected bilateral hearing loss and his tinnitus.  As such, the Board found that a remand for a third VA audiological examination.

In October 2011, the Veteran underwent a VA audiological examination.  After reviewing the Veteran's relevant evidence of record and the Veteran's assertions, the examiner administered a clinical evaluation.  Ultimately, the examiner opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  The examiner's underlying rationale was as follows:

Tinnitus is a subjective complaint that cannot be measured objectively; however, when asked about the specific onset of his tinnitus, [the Veteran] could not recall or place onset of tinnitus during or near his time of service.  Furthermore, [the Veteran's] service records indicate no complaints or history of tinnitus during time of service.

The denial of Veteran's claim was then continued in a November 2011 supplemental statement of the case and remitted to the Board for further appellate review.

The Board finds that the evidence of record amply demonstrated current diagnoses of tinnitus.  Further, service connection for the Veteran's bilateral hearing loss was granted in a March 2009 rating decision and a noncompensable rating has been assigned thereto, effective January 23, 2009.  As such, the salient question presented by the Veteran's service connection claim is whether his current tinnitus is etiologically related to his service-connected bilateral hearing loss.  Allen, 7 Vet. App. at 448.  

To date, the Veteran has been afforded three VA audiological examinations, dated in March 2009, March 2011, and October 2011.  As discussed above, the Board found that the March 2009 and March 2011 VA examinations were inadequate for purposes of determining service connection at least in part because both examiners failed address the etiological relationship between the Veteran's service-connected bilateral hearing loss and his tinnitus.  As such, neither of these opinions will be considered herein.

Similarly, the Board finds that the opinion provided by the October 2011 VA examiner is inadequate for purposes of determining service connection.  Specifically, the examiner failed to provide an opinion as to the etiological relationship between the Veteran's service-connected bilateral hearing loss and his tinnitus.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be "based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one").  The examiner's opinion was limited to whether the Veteran's tinnitus was etiologically related to his active duty to service, to include noise exposure.  As such, the Board will not consider this opinion herein.

The evidence of record was otherwise negative for an opinion as to the etiological relationship between the Veteran's service-connected bilateral hearing loss and his tinnitus.  Rather than remand this claim, once again, to get another opinion as to the likelihood that the Veteran's tinnitus is proximately due to his service-connected bilateral hearing loss, the Board concludes that reasonable doubt should be given regarding this etiological connection.  38 U.S.C.A. § 5107(b). 

"[A]n associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Further, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss.  Id.  Moreover, "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner Ear.  

In essence, the above-cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  The RO granted service connection for the Veteran's bilateral hearing loss in March 2009 based on the Veteran's inservice exposure to noise.

Thus, given the Veteran's service-connected bilateral hearing loss, his diagnosis of tinnitus, and the provisions from The MERCK Manual noted above, the Board concludes that evidence for and against the claim for service connection for tinnitus is at least in approximate balance.  In other words, the Board finds, based on this record that the Veteran's tinnitus is as likely the result of or associated with his service-connected noise-induced bilateral hearing loss as it is the result of some other origin or origins.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for tinnitus.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 


ORDER

Service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


